Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 9-14 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. (US 20180210508 A1) modified by Ligameri et al. (US 20170364234 A1) and further in view of Kaye et al. (US 11199965 B2).
Re claim 2: Aurongzeb discloses an electronic device (information handling system 10 in fig 1) comprising: 
a first display (see annotated fig 4C below) having a first end (see annotated fig 4C below); 
a second display (see annotated fig 4C below) having a second end and a third end (see annotated fig 4C below); 
a hinge (34 in fig 2; see annotated fig 4C below) rotatably coupling the first end of the first display and the second end of the second display, the first end of the first display and the second end of the second display separated a distance when the first display and the second display are in closed configuration (i.e., when the first display is folded onto the second display; herein, there has to be a minute air gap between the housings supporting the first and second displays in the closed configuration; also, the distance between the first and second displays in the closed configuration is not defined);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
a physical keyboard (18 in fig 2) removably positionable (i.e., via mounting magnets 46 in fig 3; paragraph 26) on the second display; 
instructions; and processor circuitry (embedded controller 32 in fig 6; see paragraphs 34-36) to execute the instructions to: 
present a first user interface (virtual keyboard in paragraph 40; herein, in a tablet configuration a primary content is presented across the entire display and at reconfiguration to a clamshell configuration, the primary content is presented at a portion of the display corresponding to one housing portion while a virtual keyboard is presented at another portion of the display corresponding to another housing portion) on the second display when the physical keyboard is not on the second display, and
present a third user interface (virtual touchpad 16 in fig 1) on a second portion (see annotated fig 4C below; i.e., portion below the horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display when the physical keyboard (18) is on a first portion (see annotated fig 4C below; i.e., horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display (see paragraph 40; as another example of a change in context, the virtual keyboard is removed when a peripheral keyboard is placed on the virtual keyboard and a virtual touchpad is presented proximate the peripheral keyboard), the first portion of the second display closer to the second end of the second display than the third end, and the second portion of the second display closer to the third end of the second display than the second end (see annotated fig 4C below).
Aurongzeb fails to disclose the processor circuitry executing the instructions to present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display.
Ligameri discloses an electronic device comprising a processor circuitry to execute the instructions to: present a first user interface  (virtual keyboard 96 in fig 9 and paragraph 41) on a display (touch screen display 18 in paragraph 28) when a physical keyboard (keyboard 20 in paragraph 29) is not positioned on the display, present a second user interface (adaptive keyboard augmentation panel 22 on right side of keyboard 20; see fig 7 and paragraph 39) on the display when the physical keyboard is positioned on a first portion of the display (i.e., keyboard 20 placed in a horizontal position on display 18), and present a third user interface (i.e., drawing on digital writing pad; see fig 8 and paragraph 40) on the display when the physical keyboard is positioned on a second portion of the display (i.e., keyboard 20 placed on a side of display 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to program the processor circuitry to execute the instructions to present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display such that the interface layout proximate the physical keyboard is spatially tailored by characteristics that provide meaning and context to an end user interacting with keyboard augmentation panels. Reach of an end user is defined ergonomically to lead to a natural and rapid distinction between near, primary and quick interfaces as opposed to far, secondary and slow interfaces (Ligameri: see paragraphs 34-36).  

    PNG
    media_image1.png
    964
    1369
    media_image1.png
    Greyscale

Aurongzeb in view of Ligameri fails to disclose that the second user interface is presented along a width of the second display.
Kaye discloses a computing device comprising a virtual keyboard displayed through the computing device, wherein the virtual keyboard comprises virtual keys that are displayed along a periphery/edge of a screen of the computing device, such as side-by-side forming a parallelogram shape (see figs 5-8). Swipe gestures across the virtual keyboard may be used to transition to other virtual keyboards, such as a letter virtual keyboard, a numeric virtual keyboard, a symbol virtual keyboard, an emoji virtual keyboard, a virtual keyboard in a different language, etc. (see abstract and claim 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to present the second user interface along an edge of the second display, as shown in the device of Kaye, in order to provide optimized virtual keyboard layout for improving user efficiency, user speed and user input accuracy (Kaye: see column 7, lines 12-31). 
Re claim 3: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, further including: a first magnetic element (Aurongzeb: mounting magnets 46 in fig 3) associated with the second display; and a second magnetic element (Aurongzeb: mounting magnets 46 in fig 3) associated with the keyboard, the keyboard magnetically couplable to the second display (Aurongzeb: see paragraph 26).
Re claim 4: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the keyboard is in wireless communication with the processor circuitry (Ligameri: see paragraph 38; herein, keyboard 20 interacts with an information handling system through a wireless interface, such as Bluetooth).
Re claim 5: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the keyboard and the processor circuitry are to communicate via a Bluetooth protocol (Ligameri: see paragraph 38).
Re claim 6: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the hinge creates the distance between the first display and the second display (Aurongzeb: herein, minute air gap is created between the housings supporting the first and second displays when the first and second displays are rotated via hinge to be in the closed position).
Re claim 7: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the first portion of the second display is closer to the hinge than the second portion of the second display, and the third interface is a virtual trackpad (Aurongzeb: see fig 4C).
Re claim 8: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the first portion of the second display is closer to the hinge than the second portion of the second display (Aurongzeb: see annotated fig 4C), and the second interface includes a plurality of emojis (Kaye: see abstract and claim 7).
Re claim 9: Aurongzeb discloses an electronic device (information handling system 10 in fig 1) comprising: 
a first display (see annotated fig 4C) having a first end (see annotated fig 4C); 
a second display (see annotated fig 4C) having a second end and a third end (see annotated fig 4C); 
means for rotatably coupling the first end of the first display and the second end of the second display (hinge 34 in fig 2; see hinge in annotated fig 4C), the first end of the first display and the second end of the second display separated a distance when the first display and the second display are in closed configuration (i.e., when the first display is folded onto the second display; herein, there has to be a minute air gap between the housings supporting the first and second displays in the closed configuration; also, the distance between the first and second displays in the closed configuration is not defined);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
a physical keyboard (18 in fig 2) removably positionable (i.e., via mounting magnets 46 in fig 3; paragraph 26) on the second display; 
instructions; and means for processing the instructions (embedded controller 32 in fig 6; see paragraphs 34-36) to: 
present a first user interface (virtual keyboard in paragraph 40; herein, in a tablet configuration a primary content is presented across the entire display and at reconfiguration to a clamshell configuration, the primary content is presented at a portion of the display corresponding to one housing portion while a virtual keyboard is presented at another portion of the display corresponding to another housing portion) on the second display when the physical keyboard is not on the second display, and
present a third user interface (virtual touchpad 16 in fig 1) on a second portion (see annotated fig 4C; i.e., portion below the horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display when the physical keyboard (18) is on a first portion (see annotated fig 4C; i.e., horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display (see paragraph 40; as another example of a change in context, the virtual keyboard is removed when a peripheral keyboard is placed on the virtual keyboard and a virtual touchpad is presented proximate the peripheral keyboard), the third interface is a virtual trackpad (see fig 4C), 
wherein the first portion of the second display closer to the second end of the second display than the third end, and the second portion of the second display closer to the third end of the second display than the second end (see annotated fig 4C), wherein the first portion of the second display is closer to the rotatably coupling means than the second portion of the second display (see annotated fig 4C). 
Aurongzeb fails to disclose that the means for processing the instructions present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display.
Ligameri discloses an electronic device comprising a processor circuitry to execute the instructions to: present a first user interface  (virtual keyboard 96 in fig 9 and paragraph 41) on a display (touch screen display 18 in paragraph 28) when a physical keyboard (keyboard 20 in paragraph 29) is not positioned on the display, present a second user interface (adaptive keyboard augmentation panel 22 on right side of keyboard 20; see fig 7 and paragraph 39) on the display when the physical keyboard is positioned on a first portion of the display (i.e., keyboard 20 placed in a horizontal position on display 18), and present a third user interface (i.e., drawing on digital writing pad; see fig 8 and paragraph 40) on the display when the physical keyboard is positioned on a second portion of the display (i.e., keyboard 20 placed on a side of display 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to program the processor circuitry to execute the instructions to present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display such that the interface layout proximate the physical keyboard is spatially tailored by characteristics that provide meaning and context to an end user interacting with keyboard augmentation panels. Reach of an end user is defined ergonomically to lead to a natural and rapid distinction between near, primary and quick interfaces as opposed to far, secondary and slow interfaces (Ligameri: see paragraphs 34-36).  
Aurongzeb in view of Ligameri fails to disclose that the second user interface is presented along a width of the second display, wherein the second interface includes a plurality of emojis.
Kaye discloses a computing device comprising a virtual keyboard displayed through the computing device, wherein the virtual keyboard comprises virtual keys that are displayed along a periphery/edge of a screen of the computing device, such as side-by-side forming a parallelogram shape (see figs 5-8). Swipe gestures across the virtual keyboard may be used to transition to other virtual keyboards, such as a letter virtual keyboard, a numeric virtual keyboard, a symbol virtual keyboard, an emoji virtual keyboard, a virtual keyboard in a different language, etc. (see abstract and claim 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to present the second user interface along an edge of the second display, as shown in the device of Kaye, in order to provide optimized virtual keyboard layout for improving user efficiency, user speed and user input accuracy (Kaye: see column 7, lines 12-31). Moreover, providing the virtual keyboard with a plurality of emojis enable the user to communicate/express themselves better in fewer words with images than plain text while texting a message or typing an email.
Re claim 10: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, further including: means for magnetically coupling the keyboard to the second display (Aurongzeb: mounting magnets 46 in fig 3; see paragraph 26).
Re claim 11: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, including means for communicatively coupling the keyboard with the processing means (Ligameri: see paragraph 38; herein, keyboard 20 interacts with an information handling system through a wireless interface, such as Bluetooth).
Re claim 12: Aurongzeb in view of Ligameri and Kaye discloses the electronic device, wherein the means for rotatably coupling (Aurongzeb: hinge 34 in fig 2) creates a gap between the first display and the second display (Aurongzeb: herein, minute air gap is created between the housings supporting the first and second displays when the first and second displays are rotated via hinge to be in the closed position).
Re claim 15: Aurongzeb discloses at least one non-transitory computer readable medium (embedded controller 32 in fig 6; see paragraphs 34-36) comprising instructions that, when executed, cause an electronic device having a first display (see annotated fig 4C) and a second display (see annotated fig 4C) rotatably coupled to the first display via a hinge (34 in fig 2; see annotated fig 4C) to at least: 
detect at least one of a presence or absence of a physical keyboard (18 in fig 2) on one or more of the first display or second display (see paragraph 34);
present a first user interface (virtual keyboard in paragraph 40; herein, in a tablet configuration a primary content is presented across the entire display and at reconfiguration to a clamshell configuration, the primary content is presented at a portion of the display corresponding to one housing portion while a virtual keyboard is presented at another portion of the display corresponding to another housing portion) on the second display when the physical keyboard is not on the second display, and
present a third user interface (virtual touchpad 16 in fig 1) on a second portion (i.e., portion below the horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display when the physical keyboard (18) is positioned on a first portion (i.e., horizontally-oriented portion of display 14 on which peripheral keyboard 18 rests) of the second display (see paragraph 40; as another example of a change in context, the virtual keyboard is removed when a peripheral keyboard is placed on the virtual keyboard and a virtual touchpad is presented proximate the peripheral keyboard).
Aurongzeb fails to disclose the at least one non-transitory computer readable medium comprising the instructions to present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display.
Ligameri discloses an electronic device comprising a processor circuitry to execute the instructions to: present a first user interface  (virtual keyboard 96 in fig 9 and paragraph 41) on a display (touch screen display 18 in paragraph 28) when a physical keyboard (keyboard 20 in paragraph 29) is not positioned on the display, present a second user interface (adaptive keyboard augmentation panel 22 on right side of keyboard 20; see fig 7 and paragraph 39) on the display when the physical keyboard is positioned on a first portion of the display (i.e., keyboard 20 placed in a horizontal position on display 18), and present a third user interface (i.e., drawing on digital writing pad; see fig 8 and paragraph 40) on the display when the physical keyboard is positioned on a second portion of the display (i.e., keyboard 20 placed on a side of display 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to program the at least one non-transitory computer readable medium to execute the instructions to present a second user interface on the first portion of the second display when the physical keyboard is on the second portion of the second display such that the interface layout proximate the physical keyboard is spatially tailored by characteristics that provide meaning and context to an end user interacting with keyboard augmentation panels. Reach of an end user is defined ergonomically to lead to a natural and rapid distinction between near, primary and quick interfaces as opposed to far, secondary and slow interfaces (Ligameri: see paragraphs 34-36).
Aurongzeb in view of Ligameri fails to disclose that the second user interface is presented along a width of the second display, wherein the second interface includes a plurality of emojis.
Kaye discloses a computing device comprising a virtual keyboard displayed through the computing device, wherein the virtual keyboard comprises virtual keys that are displayed along a periphery/edge of a screen of the computing device, such as side-by-side forming a parallelogram shape (see figs 5-8). Swipe gestures across the virtual keyboard may be used to transition to other virtual keyboards, such as a letter virtual keyboard, a numeric virtual keyboard, a symbol virtual keyboard, an emoji virtual keyboard, a virtual keyboard in a different language, etc. (see abstract and claim 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to present the second user interface along an edge of the second display, as shown in the device of Kaye, in order to provide optimized virtual keyboard layout for improving user efficiency, user speed and user input accuracy (Kaye: see column 7, lines 12-31). Moreover, providing the virtual keyboard with a plurality of emojis enable the user to communicate/express themselves better in fewer words with images than plain text while texting a message or typing an email.
Response to Arguments
Applicant's arguments filed on 6/20/2022 have been fully considered but they are not persuasive. 
With respect to the applicants’ arguments regarding claims 1 and 9 that Aurongzeb fails to disclose that the first end of the first display and the second end of the second display are separated a distance when the first display and the second display are in closed configuration, the examiner respectfully disagrees. The examiner further notes that in the device of Aurongzeb, there has to be a minute air gap between the housings supporting the first and second displays in the closed configuration; Also, the distance between the first and second displays in the closed configuration is not defined.         
Therefore, the arguments remain non-responsive and the rejection remains unchanged.
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835